Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
22, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00848-CV


                RICHARD JOSEPH THOLSTRUP, Appellant

                                        V.

                          SHELLI FLORES, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 919558


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed July 1, 2015. On October 19,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.